Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle Action
This application is in condition for allowance except for the following formal matters: 
The amendment filed August 22, 2020 is improper.  The amendment does not comply with 37 CFR 1.173 which sets forth the manner of making amendments in reissue applications.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
All amendment changes must be made relative to the patent to be reissued.  Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets, i.e., single brackets; and
(2) The matter to be added by reissue must be underlined.
	The proposed amendment makes numerous changes to the claims without the required markings.  For example, in claim 1, the term “-NH-(C1-6-alkyl-C(=O)-NH2-C(=O)-NH2-C(=O)-NH-(C1-3-alkyl),” (‘667 patent, col. 153, lines 28-29) has been changed to “-NH-(C1-6-alkyl)-C(=O)-NH2, -C(=O)-NH2, -C(=O)-NH-(C1-3-alkyl),” without any markings to show the changes made.  Additionally, the terms “-C(=O)-O-C1-4-alkyl),” and “-C1-3-alkyl-C(=O)-O-(C1-4-alkyl)” have been added by the proposed amendment and “alkyl),” (‘667 patent, column 153, line 33) has been deleted without the required markings.
	These are only SOME of the changes from the original patented claims which have not been made with the required markings.  Other claims, besides claim 1, have also been amended without the required markings.  The claims should be carefully reviewed and the appropriate markings used to designate ALL CHANGES from the original patent claims.  Where required, applicants should also provide support for the changes being made.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,308,667 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to JERRY D JOHNSON whose telephone number is (571)272-1448.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Signed:

/JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991